Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Status of the Claims
Claims 1-18 have been cancelled previously.  Claims 19-39 are pending and under current examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30, line 24 recites "...a mass ratio..." and also “…a content…”. This language renders the claim indefinite because it suggests that there could be greater than one mass ratio of component (A) to component (B2) and also that there could be more than one “content” of component (B2) raising the question of whether the entire amount of each component is included in calculating the ratio. Amending the claim to recite "the mass ratio" and “the content of the component (B2)” would obviate the rejection. This will not raise concerns over antecedent basis because the amounts and ratios are inherently present in the claimed composition.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2004/0266656; publication date: 12/30/2004) and Narai et al. (JP 2004075575; publication date: 03/11/2004; cited in the IDS filed 08/14/2019; citing the English Machine Translation).


Narai discloses that arginine is a particularly preferred basic amino acid having excellent dissolving action for keratin plugs in pores (page 1 of machine translation).  Narai discloses further that arginine can work synergistically with a surfactant to solubilize keratin plugs in pores (page 2 of machine translation).  Narai discloses that surfactants like potassium laurate or sodium lauryl sulfate will work for this purpose (i.e. surfactants having carboxylic acid that is a fatty acid salt or sulfate groups that is an alkyl sulfate).  
One having ordinary skill in the art would be aware that arginine is very effective at removing keratin plugs and is even more effective in the presence of a surfactant.  It would have been prima facie obvious to use arginine and a surfactant in a cleansing composition not only because Sakurai exemplifies this amino acid, but also because one having ordinary skill in the art would be motivated further to combine arginine and a surfactant in order to provide excellent keratin plug solubilizing effect to the composition.  One would have had reasonable expectation of success because Sakurai’s composition already contains these two ingredients.  
prima facie case of obviousness exists.  It is also noted that the range in amino acid disclosed by Sakura (noted above) overlaps with the range required for arginine by the instant claims.  The claims are considered obvious because no single example composition contains each substance required in the ratios of A/B1 or A/B2 required by the claims; however, it would be prima facie obvious to make this combination in carrying out the invention of Sakurai as these agents are disclosed as part of the invention.  Finally, MPEP 2144.05(II)(A) states that in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the ability of arginine and surfactants to solubilize keratotic plugs with great efficacy was known at the time the instant invention was filed.  Discovering an optimal range in concentration of arginine and surfactant to achieve this effect is not considered inventive within the meaning of 35 USC103.  
With regard to the pH of the composition, Sakurai discloses that the pH should be not greater than the isoelectric point of the amino acid (abstract).  In the case of 
With regard to instant claims 30, 33, and 34, as noted above, Sakurai renders obvious a method comprising applying a composition having arginine and the anionic surfactants recited in the claims in amounts and ratios, and also having pH values overlapping with the amounts required by the instant claims.  Sakurai discloses further a step of applying (specifically, massaging the face) to the whole face for 60 seconds the composition followed by rinsing with water (0037).  
With regard to instant claims 30 and 19, as noted above, the range in content of surfactant is from 1-50%.  This range overlaps with the range required by the instant claims.  Please refer to MPEP 2144.05.
With regard to instant claims 20 and 21, the composition may contain a nonionic surfactant (0009).
With regard to instant claims 22 and 23, Sakurai discloses a range for surfactant of 1-50% (0015).  This range overlaps with the range required by the instant claims.  See MPP 2144.05. 
With regard to instant claims 24 and 25, the composition may contain a polyhydric alcohol (i.e. a polyol; 0029).  
With regard to instant claims 26 and 27, Sakurai discloses that the polyhydric alcohol serves as a humectant in the composition (0029) and the polyhydric alcohol, glycerin, is present at 10% by weight in an example composition (see example 5 disclosed in the table on page 4).  This would give one having ordinary skill in the art a 
With regard to instant claims 28 and 29, the composition contains water in a range of from 20-99% by weight (0021).  

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.

On pages 7-9, Applicant argues that the claimed invention provides an unexpected result, citing evidence in the specification.  On page 8, Applicant argues that the examiner’s position set forth in the response to arguments section of the Office action mailed on 11/02/2021 underscores a lack of expectation of success because it does not relate to the specific mixture as claimed and there is a difference between expecting something to work and whether it works better at lower concentrations.  Applicant argues that Whitlock appears to support the position set forth in the declaration that the skilled artisan would expect that increasing the concentration leads to an increase in performance (at least to the CMC), not that reducing the concentration leads to improved performance. 
On page 10, Applicant argues that one would not have expected that reducing the amount of surfactant provides better performance in keratotic plug removal because reducing the amount of surfactant results in the decreased detergency below the CMC or the constant detergency above the CMC, citing Whitlock.  Applicant argues that there 
On page 10, Applicant states that the foaming property in test example Z-14 is zero, thus this example could not provide both better foaming and better keratotic plug detergency.  On pages 10-11 Applicant states that when the amount of surfactant is reduced, the keratotic plug detergency may be increased while foaming property may be decreased (for example, test example b-101 vs. test example b-103, test example b-16 vs. test example Z-25, test example b-12 vs. test example Z-26, etc).  Applicant argues further that foam property and keratotic plug detergency show a different tendency, depending on the amount of surfactant and this would not be common general knowledge in the art.  Applicant asserts that the invention’s good foaming property in combination with good keratotic plug detergency is unexpected because these properties show different tendencies.  On page 12, Applicant comments that they have previously explained that the comparative evidence in the prior declarations are closer to the claimed invention than example 4 of Sakura and also cite a comparison to example Z-13 in table A of the declaration submitted with the previous response which corresponds to example 4 of Sakurai.  Applicant asserts that comparison to example b-107 shows the criticality of the upper limit of B1 content of 5% and argues that the better keratotic plug detergency which constitutes an unexpected result.  
Each of Applicant’s arguments that are presented over several pages of the remarks regarding the assertion of unexpected results relying upon data contained in the specification and in the two declarations are addressed here for efficiency:  In not expect detergency of a surfactant to increase indefinitely with surfactant concentration, particularly in the presence of arginine, which acts synergistically with surfactant to increase keratotic plug detergency.  The examiner maintains the opinion that no unexpected results have been made of record for the reasons set forth exactly as detailed on pages 10-12 of the Office action mailed on 11/02/2021 as well as in the preceding Office actions.  Contrary to Applicant’s assertion that the examiner has provided no evidence, Whitlock (of record) describes surfactant detergency as increasing with concentration until the CMC is reached, at which point detergency plateaus. As pointed out by Applicant, Wei describes the requirement for addition of water in order for concentrated soap solutions to lather (i.e. form a foam).  Moreover, detergency is the ability to solubilize or finely suspend a substance having low water solubility (e.g. an oil) in water.  In order for a surfactant to exhibit the property of detergency, there must be a sufficient amount of water present to dissolve or suspend the oil.  The examiner notes that MPEP 2143(I) states:
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why 

Thus, an examiner may rely on common sense, but must provide a rationale for the conclusion. In the instant case, common sense would have dictated that some water must be added to any concentrated surfactant solution in order for the surfactant solution to exhibit detergency.  The examiner cited the near-universal experience of hand-washing a dish as evidence that concentrated surfactant solutions must be diluted in order to effectively solubilize oils.  This, in addition to the prior art documents cited by the examiner and described in detail on pages 10-12 of the 11/02/2021 Office action (Whitlock and Wei), sufficiently establishes that one having ordinary skill in the art would expect optimal detergency for a surfactant to lie somewhere above 0% and well-below 100%, as opposed to simply increasing linearly with surfactant concentration for all concentrations of surfactant.  Locating the exact optimal concentration for any given surfactant would merely be a matter of routine for one having ordinary skill as of the filing date of the instant invention.   As noted above, on page 10, Applicant has pointed to examples Z-14 and b-17 of the declaration filed 10/22/2021 as evidence of unexpected results.  Z-14 contains 20% arginine, 0.01% of the surfactant lauric acid, 20% of 1M HCl solution, and water; while b-107 contains 10 % arginine, 5% of the surfactant lauric acid, 3 % of the surfactant lauramidopropylbetane, 0.2% citric acid, and 0.6% potassium hydroxide solution.  The pH of Z-14 and b-107 are 10, and 9.6 respectively.  As an initial matter, and as pointed out by Applicant on page 9, it is improper to compare the detergency of 

On page 9, Applicant asserts that the examiner’s statement regarding the requirement to dilute soap in order to effectively handwash a dish does not support the conclusion that one having ordinary skill in the art would expect that Sakurai’s product will perform better when diluted for washing.  
Applicant’s difference of opinion is noted.  The examiner maintains the opinion exactly as set forth in the preceding Office action (see pages 10-12 of the Office action mailed 11/02/2021).  


Applicant’s comments are noted.  The examiner maintains that the claim scope embraces compositions that appear not to possess the property Applicant has alleged to be unexpectedly superior, i.e. both high detergency for keratotic plugs and acceptable foaming.  Moreover, for reasons of record and reasons discussed in detail above, the examiner maintains the opinion that no unexpected result has been presented.  As to the appropriateness of the examiner’s review of the data, the examiner is required to evaluate whether the data presented in a declaration are commensurate in scope with the claims (MPEP 716.02(b)).  Specifically, the examiner must consider whether compositions containing surfactant (B2) and surfactant (B1) exhibit the allegedly unexpectedly superior property because the claims embrace compositions containing each of these categories of surfactant.  The examiner’s evaluation of compositions falling within the scope of the claims for the presence of an allegedly unexpectedly superior property is entirely proper, and is a requisite element of examining an application. 

On page 10, Applicant argues that Sakurai dilutes their composition with water to make the pH to the isoelectric point or less and states that Sakurai’s example 4 is diluted with water to 5 wt.%, the lauric acid concentration was 0.5% and the arginine concentration was 0.5%, which is outside the claimed range.
In response to applicant's argument that Sakurai dilutes the composition in order to achieve a target isoelectric point, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-23 and 28-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/604,077 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Inter alia, the claims of the ‘077 application embrace a method for cleansing skin comprising applying a composition comprising arginine and an anionic surfactant having either a carboxylic acid, a sulfonic acid, or a sulfate group having amounts and ratios of the above that overlap with the ranges required for these ingredients by the instant claims.  The composition has a pH in the range of 8.3 to 12.5, may further comprise a non-ionic surfactant, and contains water in an amount from 10-99.9% by mass.  With regard to the amount of non-ionic surfactant required by the instant claims, the examiner does not consider this limitation to patentably define over the copending application, absent evidence of criticality of the claimed range.  See MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The examiner does not consider the limitations of instant claims 30, 33, and 34 to patentably define over the copending application because optimizing the amount of scrubbing time would be a matter of routine for one having ordinary skill in the art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/604,077 (reference application) as applied to claims 19-23 and 28-39 above, and further in view of Sakurai (US 2004/0266656; publication date: 12/30/2004).

The relevant limitations of the ‘077 application are set forth above.  The ‘077 application is silent with respect to including a polyol in the composition. 
Sakurai discloses that cleansing compositions may have polyhydric alcohols present and that the polyhydric alcohol serves as a humectant in these compositions (0029).  The polyhydric alcohol, glycerin, is present at 10% by weight in an example composition (see example 5 disclosed in the table on page 4).  This would give one having ordinary skill in the art a starting point for routine optimization of the humectant effect of glycerin. See MPEP 2144.05.
It would have been prima facie obvious to add a polyhydric alcohol to the composition of the ‘077 application.  The skilled artisan would have been motivated to do so in order to provide the skin conditioning effects of a humectant.  One of ordinary skill would have had a reasonable expectation of success because these agents are routinely used as humectants in skin care compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19 and 30-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-32, 35, 37-41, and 43-50 of copending Application No. 16/604,019 (reference application). 


Inter alia, the claims of the ‘019 application embrace a method for removing keratotic plugs (i.e. cleansing the skin) including a step of applying a composition comprising arginine and an anionic surfactant having either a carboxylic acid, a sulfonic acid, or a sulfate group having amounts and ratios of the above that overlap with the ranges required for these ingredients by the instant claims.  The composition has a pH in the range of the instant claims.  The composition is subsequently removed by washing after 10 seconds to 10 minutes.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-32, 35, 37-41, and 43-50 of copending Application No. 16/604,019 (reference application) as applied to claims 19 and 28-39 above, and further in view of Sakurai (US 2004/0266656; publication date: 12/30/2004).

The relevant limitations of the ‘019 application are set forth above.  The ‘019 application is silent with respect to including a polyol, a nonionic surfactant, or water in the composition. 
Sakurai discloses that cleansing compositions comprising arginine and a surfactant may have polyhydric alcohols present and that the polyhydric alcohol serves as a humectant in these compositions (0029).  The polyhydric alcohol, glycerin, is present at 10% by weight in an example composition (see example 5 disclosed in the table on page 4).  This would give one having ordinary skill in the art a starting point for 
It would have been prima facie obvious to add a polyhydric alcohol, non-ionic surfactant, and water to the composition of the ‘019 application.  The skilled artisan would have been motivated to do so in order to provide the skin conditioning effects of a humectant.  Additionally, substances such as non-ionic surfactants and water are conventional ingredients in cleansing compositions, therefore the limitations of the instant claims do not patentably define over the copending application.  One of ordinary skill would have had a reasonable expectation of success because these agents are routinely used in skin care compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.

On pages 12-13, Applicant argues that the examiner has not provided a rationale underlying the obviousness conclusion with respect to amount of the non-ionic surfactant and the timing of leaving the composition on the skin followed by washing away or wiping with water.  


Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617